Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered September 22, 1993, upon a jury verdict, in favor of defendant, unanimously affirmed, without costs.
The evidence at trial did not warrant an instruction asking the jury to determine whether plaintiff suffered a "significant limitation of use of a body function or system” as defined in section 5102 (d) of the Insurance Law. The trial court properly charged "permanent consequential limitation of use of body organ or member” where plaintiff had sought to prove that he suffered permanent and disabling injuries. In addition, the verdict was not against the weight of the evidence. Concur— Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.